Exhibit 10.2

Commercial Paper Dealer Agreement

4(a)(2) Program

Between:

EXPRESS SCRIPTS HOLDING COMPANY, as Issuer

and

[                         ], as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement,
dated as of hereof, between the Issuer and [                        ], as
Issuing and Paying Agent

Dated as of

October 27, 2017



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program

This COMMERCIAL PAPER DEALER AGREEMENT (the “Agreement”), dated as of
October 27, 2017, sets forth the understandings between the Issuer and the
Dealer, each named on the cover page hereof, in connection with the issuance and
sale by the Issuer of its short-term promissory notes (the “Notes”) through the
Dealer.

The obligations of the Issuer under the Notes and this Agreement will be
unconditionally guaranteed by each Subsidiary Guarantor, pursuant to a
subsidiary guaranty that will be substantially in the form of Exhibit D hereto
(as the same may be amended or modified in accordance with the terms thereof and
as in effect from time to time, the “Guaranty”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein and sold by the Issuer in reliance on the representations,
warranties, covenants and agreements of the Dealer contained herein or made
pursuant hereto and on the terms and conditions and in the manner provided
herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 

  1.3 The Notes shall be in a minimum denomination of $250,000 and integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto, the Private Placement Memorandum, a pricing
supplement, or as otherwise agreed upon by the applicable purchaser and the
Issuer. The Notes shall not contain any provision for extension, renewal or
automatic “rollover.”



--------------------------------------------------------------------------------

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agent Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form
attached to the Issuing and Paying Agent Agreement.

 

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agent Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 

  1.6 The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

 

  (a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors or (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.

 

  (b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

  (c)

No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, the Issuer shall not, and
shall not permit any Subsidiary Guarantor to, issue any press release, make any
other statement to any member of the press making reference to the Notes, the
offer or sale of the Notes, the Guaranty or this Agreement or place or publish
any “tombstone” or other advertisement relating to the Notes, the Guaranty or
the offer or sale thereof. Notwithstanding the foregoing, (i) any publication by
the Issuer of a notice in accordance with Rule 135c under the Securities Act
shall not be deemed to constitute general solicitation or general advertising
hereunder and shall not require prior written approval of the Dealer (provided
that the Issuer shall provide a copy thereof to the Dealer prior to publication)
and (ii) the Issuer shall be permitted to make such filings with the SEC that
the Issuer reasonably determines are required to comply with Section 13 or 15(d)
of the Exchange Act, provided, however, that, unless otherwise prohibited by
applicable securities laws, the Issuer shall: (i) omit the name of the Dealer
from any publicly available

 

2



--------------------------------------------------------------------------------

  filing by the Issuer or such Subsidiary Guarantor that makes reference to the
Notes, the offer or sale of the Notes, this Agreement or the Guaranty and
(ii) redact the Dealer’s name and any contact or other information that could
identify the Dealer from any agreement or other information included in such
filing. For the avoidance of doubt, the Issuer shall not post the Private
Placement Memorandum on a website without the consent of the Dealer and each
other dealer or placement agent, if any, for the Notes.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  (e) Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

  (f) The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.

 

  (g) The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing, or electronic mail) of such fact and
shall promptly prepare and deliver to the Dealer an amendment or supplement to
the Private Placement Memorandum describing the Notes that are ineligible, the
reason for such ineligibility and any other relevant information relating
thereto.

 

  (i) The Issuer represents that it is not currently issuing commercial paper in
the United States market in reliance upon the exemption provided by
Section 3(a)(3) of the Securities Act. The Issuer agrees that, if it shall issue
commercial paper after the date hereof in reliance upon such exemption (a) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account; (b) the
Issuer will institute appropriate corporate procedures to ensure that the offers
and sales of notes issued by the Issuer pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.

 

3



--------------------------------------------------------------------------------

  1.7 The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

 

  (a) The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Authorized Dealers referred to in Section 1.2 hereof
(collectively, the “Authorized Dealers”) acting on behalf of the Issuer has
offered or sold any Notes, or any substantially similar security of the Issuer
(including, without limitation, medium-term notes issued by the Issuer), to, or
solicited offers to buy any such security from, any person other than the
Authorized Dealers. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by one or more
of the Authorized Dealers as contemplated hereby and until at least six months
after the offer of Notes hereunder has been terminated, neither the Issuer nor
any person other than one or more of the Authorized Dealers (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than one or more of the Authorized Dealers, it
being understood that such agreement is made with a view to bringing the offer
and sale of the Notes within the exemption provided by Section 4(a)(2) of the
Securities Act and shall survive any termination of this Agreement. The Issuer
hereby represents and warrants that it has not taken or omitted to take, and
will not take or omit to take, any action that would cause the offering and sale
of Notes hereunder to be integrated with any other offering of securities,
whether such offering is made by the Issuer or some other party or parties.

 

  (b) The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either
(i) only to offerees it reasonably believes to be Qualified Institutional Buyers
or to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

4



--------------------------------------------------------------------------------

2. Representations and Warranties of the Issuer.

The Issuer represents and warrants with respect to itself and each Subsidiary
Guarantor, as applicable, that:

 

  2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agent Agreement. Each
Subsidiary Guarantor is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
execute, deliver and perform its obligations under the Guaranty.

 

  2.2 This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute the legal, valid
and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and limitations on
rights to indemnity and contribution imposed by applicable law.

 

  2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agent Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.4 The Guaranty has been duly authorized, executed and delivered by each
Subsidiary Guarantor and constitutes the legal, valid and binding obligations of
such Subsidiary Guarantor enforceable against such Subsidiary Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and limitations on
rights to indemnity and contribution imposed by applicable law.

 

  2.5 Assuming compliance by the Dealer with the procedures set forth in this
Agreement, the offer and sale of the Notes in the manner contemplated hereby do
not require registration of the Notes or the Guaranty under the Securities Act,
pursuant to the exemption from registration contained in Section 4(a)(2)
thereof, and no indenture in respect of the Notes or the Guaranty is required to
be qualified under the Trust Indenture Act of 1939, as amended.

 

  2.6 The Notes rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer and the obligations of the Guarantors
under the Guaranty will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of each Subsidiary Guarantor.

 

  2.7 Assuming compliance by the Dealer with the procedures set forth in this
Agreement, no consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agent Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.

 

  2.8

Neither the execution and delivery by the Issuer and the Subsidiary Guarantors
of this Agreement, the Issuing and Paying Agent Agreement and the Guaranty, as
applicable, nor the issuance of the Notes in accordance with the Issuing and
Paying Agent Agreement, nor the fulfillment of or compliance with the terms and
provisions hereof or

 

5



--------------------------------------------------------------------------------

  thereof by the Issuer or such Subsidiary Guarantor, as applicable, will
(i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer, or (ii) violate or result in a breach or a default under any of the
terms of the Issuer’s or such Subsidiary Guarantor’s charter documents or
by-laws, any contract or instrument to which the Issuer or such Subsidiary
Guarantor is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or such Subsidiary Guarantor is subject or
by which it or its property is bound, which breach or default could reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), operations or business prospects of the Issuer or the ability of the
Issuer to perform its obligations under this Agreement, the Notes or the Issuing
and Paying Agent Agreement or of such Subsidiary Guarantor to perform its
obligations under the Guaranty.

 

  2.9 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries (other than that which is disclosed in the Company Information)
which could be reasonably expected to result in a material adverse change in the
condition (financial or otherwise), operations or business prospects of the
Issuer or the ability of the Issuer to perform its obligations under this
Agreement, the Notes or the Issuing and Paying Agent Agreement or of a
Subsidiary Guarantor to perform its obligations under the Guaranty.

 

  2.10 Neither the Issuer nor any Subsidiary Guarantor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

  2.11 Neither the Private Placement Memorandum nor the Company Information (in
each case, other than the Dealer Information) contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to any such
information consisting of projections, forecasts and other forward-looking
statements with respect to the Issuer or any of its subsidiaries (collectively,
the “Projections”), the Issuer represents only that any such Projections will be
prepared based upon good faith assumptions believed by it to be reasonable at
the time delivered (it being understood that such Projections are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Issuer and its subsidiaries, that no
guarantee or other assurance can be given that any Projections will be realized,
and that actual results may differ from Projections and such difference may be
material).

 

  2.12 Neither the Issuer nor any of its subsidiaries nor any director, officer,
nor to the Issuer’s knowledge, any agent, employee or affiliate of the Issuer or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder or
the U.K. Bribery Act of 2010 or similar law of any other relevant jurisdiction.
The Issuer and its subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain policies
and procedures designed to promote and achieve compliance with such laws.

 

6



--------------------------------------------------------------------------------

  2.13 The operations of the Issuer and its subsidiaries are and have been
conducted at all times in compliance with applicable financial record keeping
and reporting requirements relating to money laundering applicable to the Issuer
and its subsidiaries and, so far as the Issuer is aware, any related or similar
statutes, rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Issuer, threatened.

 

  2.14 None of the Issuer, any of its subsidiaries or any director, officer,
agent, employee or affiliate of the Issuer or any of its subsidiaries is
currently the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
Department of State; and the Issuer will not directly or indirectly use the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, any joint venture partner or any other person or
entity, for the purpose of financing the activities of any person or entity, or
in any country or territory (including Cuba, Iran, Crimea, Syria and North
Korea), that, at the time of such financing, is the subject of any U.S.
sanctions administered or enforced by the United States (including any sanctions
administered or enforced by OFAC, the U.S. Department of State, or the Bureau of
Industry and Security of the U.S. Department of Commerce).

 

  2.15 Each Subsidiary Guarantor will receive financial benefits from the
issuance of the Notes by the Issuer and such Subsidiary Guarantor’s issuance of
the Guaranty in respect of the Notes.

 

  2.16 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute the legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
financial condition or operations of the Issuer which has not been disclosed to
the Dealer in writing prior to the date of such issuance in accordance with
Section 3.2 and (iv) the Issuer is not in default of any of its obligations
hereunder, under the Notes or the Issuing and Paying Agent Agreement and no
Subsidiary Guarantor is in default of any of its obligations under the Guaranty.

 

3. Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:

 

  3.1 The Issuer shall give, or shall cause the Subsidiary Guarantors to give
(as applicable), the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of (i) any amendment to, modification of
or waiver with respect to, the Notes, the Issuing and Paying Agent Agreement or
the Guaranty, including a complete copy of any such amendment, modification or
waiver and (ii) the addition of an Additional Guarantor pursuant to Section 3.11
of the Guaranty or the occurrence of any Guarantor Release pursuant Section 3.12
of the Guaranty.

 

7



--------------------------------------------------------------------------------

  3.2 Upon the occurrence of any adverse change in the Issuer’s financial
condition or operations or any other development in relation to the Issuer that
would be material to holders of Notes or potential holders of Notes (including
any public announcement of any downgrading in the rating assigned to any of the
Issuer’s securities by any nationally recognized statistical rating organization
(as such term is defined in Section 3(a)(62) of the Exchange Act) which the
Issuer has engaged to maintain a rating of the Notes), the Issuer shall
promptly, and in any event prior to any issuance of Notes subsequent to the
occurrence of any such change or development, notify the Dealer (by telephone,
confirmed in writing, or electronic mail) of the occurrence of such change or
development; provided, that to the extent such notification would involve the
disclosure of material non-public information, such notification shall be
required only to disclose the existence of any such change or development, and
shall not be required to disclose the details of, or any further information of
any kind relating to, such change or development. For the avoidance of doubt,
the Issuer shall be deemed to have met the requirements of this Section 3.2 if
the Issuer notifies the Dealer that the Issuer has made information regarding
any such change or development publicly available through filings with the SEC
that are accessible through EDGAR and identifies such filings.

 

  3.3 The Issuer shall from time to time furnish to the Dealer such information
as the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer to any national securities exchange
or rating agency, regarding (i) the Issuer’s operations and financial condition,
(ii) the due authorization and execution of the Notes and (iii) the Issuer’s
ability to pay the Notes as they mature; provided, that, the Issuer shall have
no obligation to furnish any material non-public information or information it
is required to keep confidential or that is otherwise included in Company
Information described in clause (i), (ii) or (iii) of the definition thereof.

 

  3.4 The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

  3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agent Agreement, and no
Subsidiary Guarantor will be in default of any of its obligations under the
Guaranty, at any time that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received:

 

  (a) an opinion of counsel to the Issuer and the Subsidiary Guarantors,
addressed to the Dealer, reasonably satisfactory in form and substance to the
Dealer;

 

  (b) copies of the executed Issuing and Paying Agent Agreement and the executed
Guaranty, each as then in effect;

 

  (c)

a copy of resolutions adopted by the Board of Directors (or similar body, as
applicable) of the Issuer and each Subsidiary Guarantor, reasonably satisfactory
in form and substance to the Dealer and certified by the Secretary or similar
officer of the Issuer or such Subsidiary Guarantor, as applicable, authorizing
execution and delivery by (i) the Issuer of this Agreement, the Issuing and
Paying

 

8



--------------------------------------------------------------------------------

  Agent Agreement and the Notes and (ii) such Subsidiary Guarantor of the
Guaranty, and consummation by the Issuer and such Subsidiary Guarantor of the
transactions contemplated hereby and thereby;

 

  (d) a certificate of the secretary, assistant secretary or other designated
officer of the Issuer and each Subsidiary Guarantor certifying as to (as
applicable) (i) the Issuer’s organizational documents, and attaching true,
correct and complete copies thereof and (ii) the incumbency of the officers of
(A) the Issuer authorized to execute and deliver this Agreement, the Issuing and
Paying Agent Agreement, the Master Note and to deliver the Notes, and take other
action on behalf of the Issuer in connection with the transactions contemplated
thereby and (B) such Subsidiary Guarantor authorized to execute and deliver the
Guaranty, and take other actions on behalf of such Subsidiary Guarantor in
connection with the transactions contemplated thereby;

 

  (e) prior to the issuance of any book-entry Notes represented by a master note
registered in the name of DTC or its nominee, a copy of the executed Letter of
Representations among the Issuer, the Guarantors, the Issuing and Paying Agent
and DTC and of the executed master note;

 

  (f) prior to the issuance of any Notes in physical form, a copy of such form;

 

  (g) confirmation of the then current rating assigned to the Notes by each
nationally recognized statistical rating organization then rating the Notes; and

 

  (h) such other certificates, opinions, letters and documents as the Dealer
shall have reasonably requested.

 

  3.7 The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
and documented out-of-pocket expenses related to this Agreement, including
reasonable expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and for the
reasonable and documented fees and out-of-pocket expenses of the Dealer’s
external counsel.

 

  3.8 The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

 

  3.9 The Issuer shall cause any of its subsidiaries that is not a Subsidiary
Guarantor to become an Additional Guarantor under the Guaranty in accordance
with Section 3.11 thereof if such subsidiary becomes a borrower, issuer or
guarantor under, or grants any lien to secure any obligation pursuant to, the
Issuer Credit Agreement. The Issuer shall deliver, or shall cause such
subsidiary to deliver, the counterpart to the Guaranty executed by such
subsidiary promptly, but in no event after the second (2nd) business day,
following the date on which such subsidiary became a borrower, issuer or
guarantor under, or granted a lien to secure any obligation pursuant to, the
Issuer Credit Agreement.

 

  3.10 Each Subsidiary Guarantor shall provide written notice to the Dealer as
soon as practicable if such Subsidiary Guarantor or the Issuer (i) requests that
such Subsidiary Guarantor be released as a guarantor under the Guaranty or
(ii) enters into an agreement, the effect of which would be to effect a
Guarantor Release (as defined in the Guaranty) in respect of such Subsidiary
Guarantor, and shall provide written notice to the Dealer of the actual
occurrence of such Guarantor Release promptly after the effectiveness thereof.

 

9



--------------------------------------------------------------------------------

4.     

Disclosure.

     4.1      The Private Placement Memorandum and its contents (other than the
Dealer Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.      4.2      The Issuer agrees to promptly furnish the
Dealer the Company Information as it becomes available; provided that any
Company Information publicly filed with the SEC shall be deemed to have been
delivered to the Dealer upon such Company Information being publicly accessible
through EDGAR.      4.3      (a)      The Issuer further agrees to notify the
Dealer promptly upon the occurrence of any event relating to or affecting the
Issuer that would cause the Company Information (other than Dealer Information
included in the Private Placement Memorandum) then in existence to include an
untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they are made, not misleading; provided that to the
extent that such notification would involve the disclosure of material
non-public information, such notification shall be required only to disclose the
existence of the occurrence of any such event, and shall not be required to
disclose the details of, or any further information of any kind relating to, the
occurrence of any such event. The Dealer agrees to promptly (i) suspend offers
and sales of the Notes upon receipt of such notice unless and until the Issuer
supplements or amends the Private Placement Memorandum in accordance with
Section 4.3(b) and (ii) notify the Issuer if the Dealer is then holding any
Notes in its inventory.           (b)      In the event that the Issuer gives
the Dealer notice pursuant to Section 4.3(a) and the Dealer notifies the Issuer
that it then has Notes it is holding in inventory, the Issuer agrees to either
(i) purchase all of the Notes then in the Dealer’s inventory at a purchase price
equal to either (x) in the case of an interest-bearing Note, the principal
amount thereof plus accrued and unpaid interest thereon or (y) in the case of a
Note issued on a discount basis, the face amount thereof discounted on a ratable
basis based on the discount rate applicable to the Notes in relation to the
original term or (ii) promptly supplement or amend the Private Placement
Memorandum so that the Private Placement Memorandum, as amended or supplemented,
shall not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and the Issuer shall
make such supplement or amendment available to the Dealer.           (c)      In
the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is holding
any Notes in its inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then, unless the occurrence of the event has already been publicly
disclosed by the Issuer, the Dealer will not disclose such notice was given
(except as permitted by the proviso below) and will maintain the confidentiality
of the content of such notice (except to the extent that the Dealer shall be
required to disclose such notice was given or the content of such notice
pursuant to applicable law, rule or

 

10



--------------------------------------------------------------------------------

  regulation or court order) and all solicitations and sales of Notes shall be
suspended until such time as the Issuer has so amended or supplemented the
Private Placement Memorandum, and made such amendment or supplement available to
the Dealer; provided, that the Dealer shall be permitted to disclose to holders
and prospective purchasers of the Notes who make inquiries in respect of the
Issuer’s program that the Issuer is not currently issuing Notes or that the
Issuer has instructed it not to offer Notes for sale.

 

  (d) Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer
(other than financial information included in a report described in clause
(i) of the definition of “Company Information” that (i) is incorporated by
reference in the Private Placement Memorandum or (ii) the Private Placement
Memorandum expressly states is being made available to holders and prospective
purchasers of the Notes but is not otherwise set forth therein), the Issuer
shall review, amend and supplement the Private Placement Memorandum on a
periodic basis to the extent necessary to ensure that the information provided
in the Private Placement Memorandum is accurate and complete.

 

5. Indemnification and Contribution.

 

  5.1 The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, any affiliate of the Dealer or any such
controlling entity and their respective directors, officers, employees,
partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees (i) arising in connection with the issuance of
the Notes and caused by any allegation that the Private Placement Memorandum,
the Company Information or any information provided by the Issuer or any
Subsidiary Guarantor to the Dealer for distribution to holders and potential
holders of Notes included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) arising out
of or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement, or (iii) the breach by any
Subsidiary Guarantor of any agreement, covenant or representation made in or
pursuant to the Guaranty; provided, however, to the fullest extent permitted by
applicable law, the Dealer shall not assert, and the Dealer hereby waives, any
claim against the Issuer or any Subsidiary Guarantor under clauses (ii) and
(iii) of this Section 5.1, on any theory of liability, for special, indirect or
punitive damages (as opposed to direct or actual damages) arising out of, or in
connection with, or as a result of, any such Claim except to the extent that any
such special, indirect or punitive damages are included in a Claim based on a
third-party claim for which the Dealer is otherwise entitled to indemnification
hereunder. This indemnification shall not apply to the extent that the Claim
arises out of or is based upon Dealer Information.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

11



--------------------------------------------------------------------------------

  5.3 In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1 “Additional Guarantors” has the meaning set forth in the Guaranty.

 

  6.2 “Affiliate” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

  6.3 “Authorized Dealers” shall have the meaning set forth in Section 1.7(a).

 

  6.4 “Claim” shall have the meaning set forth in Section 5.1.

 

  6.5 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) the Issuer’s and its affiliates’ other publicly available
recent reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, but, in the case of filings
or reports of the Issuer’s affiliates, only to the extent that any such filings
or reports contain information specifically related to the Issuer or its
operations that (A) is not otherwise disclosed pursuant to items (i), (ii), (iv)
or (v) of the definition hereof and (B) would reasonably be expected to be
material to a prospective purchaser or holder of the Notes, (iv) any other
information or disclosure prepared pursuant to Section 4.3 hereof and (v) any
written information prepared or approved by the Issuer for dissemination to
investors or potential investors in the Notes.

 

  6.6 “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(a).

 

  6.7 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.8 “DTC” shall have the meaning set forth in Section 1.4.

 

  6.9 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.10 “Guaranty” shall have the meaning set forth in the recitals to this
Agreement.

 

12



--------------------------------------------------------------------------------

  6.11 “Guarantor Release” shall have the meaning set forth in the Guaranty.

 

  6.12 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

  6.13 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.14 “Issuer Credit Agreement” means the Credit Agreement, dated April 28,
2015, by and among the Issuer, the lenders listed therein, as lenders, and
Citibank, N.A., as administrative agent, as amended and restated on October 26,
2017, and as further amended, amended and restated, supplemented or otherwise
modified, refinanced or replaced from time to time.

 

  6.15 “Issuing and Paying Agent Agreement” shall mean the Issuing and Paying
Agent Agreement described on the cover page of this Agreement, or any
replacement thereof, as such agreement may be amended, supplemented or otherwise
modified from time to time.

 

  6.16 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, or any successor thereto or replacement thereof,
as issuing and paying agent under the Issuing and Paying Agent Agreement.

 

  6.17 “Master Note” shall have the meaning set forth in Section 1.4.

 

  6.18 “Money Laundering Laws” shall have the meaning set forth in Section 2.13.

 

  6.19 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.20 “Notes” shall have the meaning set forth in the recitals to this
Agreement.

 

  6.21 “OFAC” shall have the meaning set forth in Section 2.14.

 

  6.22 “Outstanding Notes” shall have the meaning set forth in Section 7.9(b).

 

  6.23 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.24 “Projections” shall have the meaning set forth in Section 2.10.

 

  6.25 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.26 “Replacement” shall have the meaning set forth in Section 7.9(a).

 

  6.27 “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(a).

 

  6.28 “Replacement Issuing and Paying Agent Agreement” shall have the meaning
set forth in Section 7.9(a).

 

13



--------------------------------------------------------------------------------

  6.29 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.30 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.31 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  6.32 “Subsidiary Guarantor” means the subsidiaries of Issuer from time to time
party to the Guaranty as “Guarantor” thereunder, which shall initially be
Express Scripts, Inc. and Medco Health Solutions, Inc.

 

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of law provisions.

 

          7.3     (a)       The Issuer agrees that any suit, action or
proceeding brought by it against the Dealer in connection with or arising out of
this Agreement or the Notes or the offer and sale of the Notes shall be brought
solely in the United States federal courts located in the Borough of Manhattan
or the courts of the State of New York located in the Borough of Manhattan.

 

  (b) EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

  (c) Each party hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, for itself and in respect of its properties, assets and
revenues, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
(1) business day’s prior notice to such effect to the Dealer, or by the Dealer
upon three (3) business days’ prior notice to such effect to the Issuer. Any
such termination, however, shall not affect the obligations of the Issuer and
the Dealer under Sections 3.7, 5 and 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any broker-dealer
affiliate of the Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 Except as provided in Section 5 with respect to non-party Indemnitees,
this Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever; provided, however, that Section 7.3(b) is hereby specifically and
exclusively acknowledged to also be for the benefit of the holders from time to
time of the Notes, as third-party beneficiaries.

 

14



--------------------------------------------------------------------------------

  7.8 The Issuer acknowledges and agrees that (i) purchases and sales, or
placements, of the Notes pursuant to this Agreement, including the determination
of any prices for the Notes and Dealer compensation, are arm’s-length commercial
transactions between the Issuer and the Dealer, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or any of its affiliates, (iii) the Dealer has not
assumed an advisory or fiduciary responsibility in favor of the Issuer or any of
its affiliates with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Dealer has advised or is currently
advising the Issuer or any of its affiliates on other matters) or any other
obligation to the Issuer or any of its affiliates except the obligations
expressly set forth in this Agreement, (iv) the Issuer is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement, (v) the Dealer and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) the Issuer has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Issuer agrees that it will not claim that the
Dealer has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Issuer in connection with such transactions or
the process leading thereto. Any review by the Dealer of the Issuer, the
transactions contemplated hereby or other matters relating to such transactions
shall be performed solely for the benefit of the Dealer and shall not be on
behalf of the Issuer. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Issuer and the Dealer with
respect to the subject matter hereof. The Issuer hereby waives and releases, to
the fullest extent permitted by law, any claims the Issuer may have against the
Dealer with respect to any breach or alleged breach of fiduciary duty.

 

         7.9    (a)       The parties hereto agree that the Issuer may, in
accordance with the terms of this Section 7.9, from time to time replace the
party which is then acting as Issuing and Paying Agent (the “Current Issuing and
Paying Agent”) with another party (such other party, the “Replacement Issuing
and Paying Agent”), and enter into an agreement with the Replacement Issuing and
Paying Agent covering the provision of issuing and paying agency functions in
respect of the Notes by the Replacement Issuing and Paying Agent (the
“Replacement Issuing and Paying Agent Agreement”) (any such replacement, a
“Replacement”).      (b)   From and after the effective date of any Replacement,
(A) to the extent that the Issuing and Paying Agent Agreement provides that the
Current Issuing and Paying Agent will continue to act in respect of Notes
outstanding as of the effective date of such Replacement (the “Outstanding
Notes”), then (i) the “Issuing and Paying Agent” for the Notes shall be deemed
to be the Current Issuing and Paying Agent, in respect of the Outstanding Notes,
and the Replacement Issuing and Paying Agent, in respect of Notes issued on or
after the Replacement, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Current Issuing and Paying Agent in
respect of the Outstanding Notes, and the Replacement Issuing and Paying Agent
in respect of Notes issued on or after the Replacement, and (iii) all references
to the “Issuing and Paying Agent Agreement” hereunder shall be deemed to refer
to the existing Issuing and Paying Agent Agreement, in respect of the
Outstanding Notes, and the Replacement Issuing and Paying Agent Agreement, in
respect of Notes issued

 

 

15



--------------------------------------------------------------------------------

  on or after the Replacement; and (B) to the extent that the Issuing and Paying
Agent Agreement does not provide that the Current Issuing and Paying Agent will
continue to act in respect of the Outstanding Notes, then (i) the “Issuing and
Paying Agent” for the Notes shall be deemed to be the Replacement Issuing and
Paying Agent, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agent, and
(iii) all references to the “Issuing and Paying Agent Agreement” hereunder shall
be deemed to refer to the Replacement Issuing and Paying Agent Agreement.

 

  (c) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agent Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agent Agreement, and (y) such other matters
as the Dealer may reasonably request.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

EXPRESS SCRIPTS HOLDING COMPANY,
as Issuer     [                        ], as Dealer By:         By:       Name:
Timothy A. Smith       Name:   Title:   Vice President and Treasurer      
Title:



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are [                        ].

 

2. The addresses of the respective parties for purposes of notices under
Section 7.1 of the Agreement are as follows:

For the Issuer:

Express Scripts Holding Company

Attention:            Drew Reynolds

Address:              One Express Way

                             Mailstop 2E04

                             St. Louis, MO 63121

Email address:    djreynolds@express-scripts.com

Telephone No.:   (314) 684-5278

With a copy to:

Attention:            Treasury Department

Email address:     esrxcp@express-scripts.com

Telephone No.:   (314) 684-5473

For the Dealer:

[                         ]



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

NEITHER THE NOTES NOR THE GUARANTY THEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN
COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE
OF A NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO REPRESENT THAT (I) IT HAS
BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO EXPRESS SCRIPTS
HOLDING COMPANY (THE “ISSUER”), THE NOTES AND THE GUARANTY, (II) IT IS NOT
ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION THEREOF AND (III) IT IS
EITHER (A)(1) AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(a) UNDER THE SECURITIES ACT (AN “INSTITUTIONAL
ACCREDITED INVESTOR”) AND (2) IT IS (i) PURCHASING NOTES FOR ITS OWN ACCOUNT,
(ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE SECURITIES ACT) OR A SAVINGS
AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF
THE SECURITIES ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A
FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR
OTHER SUCH INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH
ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED
INSTITUTIONAL BUYER (A “QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE
ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER ACKNOWLEDGES THAT
IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A. BY ITS
ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT
ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, EITHER (1) TO THE ISSUER OR
TO A PERSON DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES
(COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION
TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

 

(a) The Issuer agrees to reimburse each Indemnitee for all reasonable and
documented out-of-pocket expenses (including reasonable fees and disbursements
of external counsel) as they are incurred by it in connection with investigating
or defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

 

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel selected by the Issuer (which counsel shall be reasonably
satisfactory to such Indemnitee); provided that if the defendants in any such
Claim include both the Indemnitee and the Issuer, and the Indemnitee shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Issuer, the Issuer shall not have
the right to direct the defense of such Claim on behalf of such Indemnitee, and
the Indemnitee shall have the right to select separate counsel to assert such
legal defenses on behalf of such Indemnitee. Upon receipt of notice from the
Issuer to such Indemnitee of the Issuer’s election so to assume the defense of
such Claim, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. Notwithstanding anything herein to the contrary, all of the
Indemnitees who are party to the same Claim shall utilize the same counsel
unless any such Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to any
other Indemnitee or Indemnitees and that representation by the same counsel
would not be appropriate. The indemnity, reimbursement and contribution
obligations of the Issuer hereunder shall be in addition to any other liability
the Issuer may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer and any Indemnitee. The Issuer agrees that without
the Dealer’s prior written consent, it will not settle, compromise or consent to
the entry of any judgment in any Claim in respect of which indemnification may
be sought under the indemnification provision of the Agreement (whether or not
the Dealer or any other Indemnitee is an actual or potential party to such
Claim), unless such settlement, compromise or consent (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
Claim and (ii) does not include a statement as to or an admission of fault,
culpability or failure to act, by or on behalf of any Indemnitee. The Issuer
shall not be liable hereunder to any Indemnitee regarding any settlement,
compromise or entry of judgment with respect to any Claim unless such
settlement, compromise or entry of judgment is consented to by the Issuer, which
consent shall not be unreasonably withheld, conditioned or delayed.



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Express
Scripts Holding Company

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year and actual days
elapsed.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the



--------------------------------------------------------------------------------

“Spread”), if any, and/or multiplied by a certain percentage (the “Spread
Multiplier”), if any, until the principal thereof is paid or made available for
payment. The Supplement will designate which of the following Base Rates is
applicable to the related Floating Rate Note: (a) the CD Rate (a “CD Rate
Note”), (b) the Commercial Paper Rate (a “Commercial Paper Rate Note”), (c) the
Federal Funds Rate (a “Federal Funds Rate Note”), (d) LIBOR (a “LIBOR Note”),
(e) the Prime Rate (a “Prime Rate Note”), (f) the Treasury Rate (a “Treasury
Rate Note”) or (g) such other Base Rate as may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate

 

2



--------------------------------------------------------------------------------

with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market

 

3



--------------------------------------------------------------------------------

offered rates as of 10:00 a.m., New York City time, on such Interest
Determination Date of three leading nonbank dealers1 in negotiable U.S. dollar
certificates of deposit in New York City selected by the Calculation Agent for
negotiable U.S. dollar certificates of deposit of major United States money
center banks of the highest credit standing in the market for negotiable
certificates of deposit with a remaining maturity closest to the Index Maturity
in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

Money Market Yield =    D x 360    x100    360 - (D x M)   

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.

 

1  Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

4



--------------------------------------------------------------------------------

If the above rate does not appear on Reuters Page FEDFUNDS1or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

“Reuters Page” means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the “LIBOR01” page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

5



--------------------------------------------------------------------------------

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

 

6



--------------------------------------------------------------------------------

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield =    D x N    x100    360 - (D x M)   

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of such Note (together with interest
accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.

5. Obligation Absolute. No provision of the Issuing and Paying Agent Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

7



--------------------------------------------------------------------------------

Exhibit D

Form of Guaranty

 

SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY is entered into as of October 27, 2017 by and among THE
UNDERSIGNED (each a “Guarantor,” and together with any Additional Guarantors,
collectively, the “Guarantors”) in favor of and for the benefit of (i) the
Dealers and (ii) the holders from time to time of the Notes (collectively, the
“Beneficiaries”).

RECITALS

A.    Express Scripts Holding Company, a Delaware corporation (the “Issuer”),
has entered into certain commercial paper dealer agreements and an issuing and
paying agent agreement pursuant to which it intends from time to time to offer
and sell unsecured short-term promissory notes in reliance on the exemption from
registration provided by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Commercial Paper Program”).

B.    Each Guarantor is an Affiliate of the Issuer and will derive substantial
benefits from the Commercial Paper Program.

C.    The Guarantors are willing irrevocably and unconditionally to guaranty the
Issuer’s obligations under the Commercial Paper Program.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Beneficiaries to provide certain services in connection
with the Commercial Paper Program or to purchase Notes issued from time to time
pursuant thereto, as applicable, the Guarantors hereby agree as follows:

SECTION 1. DEFINITIONS

1.1    Certain Defined Terms. As used in this Guaranty, the following terms
shall have the following meanings unless the context otherwise requires:

“Additional Guarantor” has the meaning assigned to such term in subsection 3.12.

“Adjusted Maximum Amount” has the meaning assigned to such term in subsection
2.2(b).

“Aggregate Payments” has the meaning assigned to such term in subsection 2.2(b).

“Beneficiaries” has the meaning assigned to such term in the first paragraph of
this Guaranty.

“Commercial Paper Program” has the meaning assigned to such term in the
Recitals.

“Dealer” means each Person who is identified as a “Dealer” pursuant to any
Dealer Agreement.

“Dealer Agreement” means each Commercial Paper Dealer Agreement identified on
the attached Schedule A, as the same may be updated from time to time in
accordance with subsection 3.4(c).



--------------------------------------------------------------------------------

“Fair Share” has the meaning assigned to such term in subsection 2.2(b)

“Fair Share Shortfall” has the meaning assigned to such term in subsection
2.2(b).

“Fraudulent Transfer Law” has the meaning assigned to such term in subsection
2.2(a).

“Funding Guarantor” has the meaning assigned to such term in subsection 2.2(b).

“Guarantied Obligations” has the meaning assigned to such term in subsection
2.1.

“Guarantor” has the meaning assigned to such term in the first paragraph of this
Guaranty.

“Guarantor Release” has the meaning assigned to such term in subsection 3.13.

“Guaranty” means this Subsidiary Guaranty, as it may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Issuer Credit Agreement” has the meaning set forth in the Dealer Agreements.

“Issuing and Paying Agent” has the meaning set forth in the Dealer Agreements.

“Issuing and Paying Agent Agreement” has the meaning set forth in the Dealer
Agreements.

“Notes” means each short-term promissory note of the Issuer that is issued in
accordance with the Issuing and Paying Agent Agreement and paid for by the
purchaser thereof in accordance with the applicable Dealer Agreement.

“Obligee Guarantor” has the meaning assigned to such term in subsection 2.7.

“payment in full”, “paid in full” or any similar term means payment in full of
the Guarantied Obligations, including all principal, interest, costs, fees and
expenses (including reasonable legal fees and expenses) of the Beneficiaries as
required under the Program Documents.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

“Program Documents” means each Dealer Agreement, the Issuing and Paying Agent
Agreement, this Guaranty, the Notes and any other certificates and/or agreements
delivered in connection with any of the foregoing.

1.2    Interpretation.

(a)    References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided.

(b)    In the event of any conflict or inconsistency between the terms,
conditions and provisions of this Guaranty and the terms, conditions and
provisions contained in any other Program Document, the terms, conditions and
provisions of this Guaranty shall prevail.

 

D-2



--------------------------------------------------------------------------------

SECTION 2. THE GUARANTY

2.1    Guaranty of the Guarantied Obligations. Subject to the provisions of
subsection 2.2(a), the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)). The term “Guarantied Obligations” is
used herein in its most comprehensive sense and includes:

(a)    the principal of, and interest (if any) on, the Notes outstanding from
time to time; and

(b)    each obligation of the Issuer under any Dealer Agreement, including any
liability to the applicable Dealer or Indemnitees with respect to such Dealer
Agreement; and

(c)    those expenses set forth in subsection 2.8.

2.2    Limitation on Amount Guarantied; Contribution by Guarantors.

(a)    Anything contained in this Guaranty to the contrary notwithstanding, if
any Fraudulent Transfer Law is determined by a court of competent jurisdiction
to be applicable to the obligations of any Guarantor under this Guaranty, such
obligations of such Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any applicable provisions
of comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor (x) in respect of
intercompany indebtedness to the Issuer or other affiliates of the Issuer to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder and (y) under any guaranty of
indebtedness of the Issuer or its subsidiaries subordinated or junior in right
of payment to the Guarantied Obligations which guaranty contains a limitation as
to maximum amount similar to that set forth in this subsection 2.2(a), pursuant
to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under subsection 2.2(b)).

(b)    The Guarantors under this Guaranty together desire to allocate among
themselves in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share (as defined below) as of such date, that Funding Guarantor shall
be entitled to a contribution from each other Guarantor in the amount of such
other Guarantor’s Fair Share Shortfall (as defined below) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as defined below) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means,

 

D-3



--------------------------------------------------------------------------------

with respect to a Guarantor as of any date of determination, the excess, if any,
of the Fair Share of such Guarantor over the Aggregate Payments of such
Guarantor. “Adjusted Maximum Amount” means, with respect to a Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Guarantor under this Guaranty determined as of such date, in the case of
any Guarantor, in accordance with subsection 2.2(a); provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Guarantor for purposes of this subsection 2.2(b), any assets or liabilities of
such Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, an amount equal to (i) the aggregate amount of all payments and
distributions made on or before such date by such Guarantor in respect of this
Guaranty (including in respect of this subsection 2.2(b)) minus (ii) the
aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this subsection
2.2(b). The amounts payable as contributions hereunder shall be determined as of
the date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Guarantors of their obligations as set
forth in this subsection 2.2(b) shall not be construed in any way to limit the
liability of any Guarantor hereunder.

2.3    Payment by Guarantors; Application of Payments. Subject to the provisions
of subsection 2.2(a), the Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of the Issuer to pay any of the Guarantied Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), the Guarantors will upon
demand pay, or cause to be paid, in cash, to the applicable Beneficiary or
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guarantied Obligations then due to such Beneficiary or Beneficiaries, accrued
and unpaid interest on such Guarantied Obligations (including interest which,
but for the filing of a petition in bankruptcy with respect to the Issuer, would
have accrued on such Guarantied Obligations, whether or not a claim is allowed
against the Issuer for such interest in the related bankruptcy proceeding) and
all other Guarantied Obligations then owed to such Beneficiary or Beneficiaries.

2.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guarantied Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a)    This Guaranty is a guaranty of payment when due and not of
collectibility.

(b)    Any Beneficiary may enforce this Guaranty upon a default by the Issuer in
the performance of its obligations under any Program Document notwithstanding
the existence of any dispute between the Issuer and any Beneficiary with respect
to the existence of such default.

(c)    The obligations of each Guarantor hereunder are independent of the
obligations of the Issuer under the Program Documents and the obligations of any
other guarantor (including any other Guarantor) of the obligations of the Issuer
under the Program Documents, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not any action is brought against
the Issuer or any of such other guarantors and whether or not the Issuer is
joined in any such action or actions.

 

D-4



--------------------------------------------------------------------------------

(d)    Payment by any Guarantor of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guarantied Obligations which has not been paid.
Without limiting the generality of the foregoing, if any Beneficiary is awarded
a judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guarantied Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guarantied
Obligations.

(e)    Any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability of this Guaranty
or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may

(i)    renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations;

(ii)    settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guarantied Obligations
or any agreement relating thereto and/or subordinate the payment of the same to
the payment of any other obligations;

(iii)    request and accept other guaranties of the Guarantied Obligations and
take and hold security for the payment of this Guaranty or the Guarantied
Obligations;

(iv)    release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guarantied Obligations;

(v)    enforce and apply any security now or hereafter held by or for the
benefit of such Beneficiary in respect of this Guaranty or the Guarantied
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent with
the Program Documents and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Issuer or any security for the Guarantied Obligations; and

(vi)    exercise any other rights available to it under the Program Documents.

(f)    This Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guarantied Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:

 

D-5



--------------------------------------------------------------------------------

(i)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy (whether arising under the Program Documents, at law,
in equity or otherwise) with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) of any
Program Documents or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guarantied Obligations, in each case
whether or not in accordance with the terms of such Program Document or any
agreement relating to such other guaranty or security; (iii) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Program Documents or from the proceeds of any security for the Guarantied
Obligations) to the payment of indebtedness other than the Guarantied
Obligations, even though a Beneficiary might have elected to apply such payment
to any part or all of the Guarantied Obligations; (v) a Beneficiary’s consent to
the change, reorganization or termination of the corporate structure or
existence of the Issuer or any of its subsidiaries and to any corresponding
restructuring of the Guarantied Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations; (vii) any defenses, set-offs or counterclaims
which the Issuer may allege or assert against any Beneficiary in respect of the
Guarantied Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guarantied Obligations.

2.5    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
the Beneficiaries:

(a)    any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against the Issuer, any other
guarantor (including any other Guarantor) of the Guarantied Obligations or any
other Person, (ii) proceed against or exhaust any security held from the Issuer,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of the Issuer or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever;

(b)    any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Issuer including any defense based on or
arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Issuer from any cause other than payment in
full of the Guarantied Obligations;

(c)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d)    any defense based upon any errors or omissions in the administration of
the Guarantied Obligations, except behavior which amounts to bad faith of a
Dealer;

 

D-6



--------------------------------------------------------------------------------

(e)    (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

(f)    notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the other Program Documents or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guarantied Obligations or any agreement related thereto, notices of any
sale of Notes by or on behalf of the Issuer or of the outstanding balance of any
Notes that may from time to time be outstanding and notices of any of the
matters referred to in subsection 2.4 and any right to consent to any thereof;
and

(g)    any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

2.6    Guarantors’ Rights of Subrogation, Contribution, Etc. Each Guarantor
hereby waives, until the Guarantied Obligations shall have been indefeasibly
paid in full and the Program Documents shall have been terminated or otherwise
no longer be in effect, any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against the Issuer or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Issuer, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Issuer, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guarantied Obligations
shall have been indefeasibly paid in full and the Program Documents shall have
been terminated or otherwise no longer be in effect, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guarantied
Obligations (including any such right of contribution under subsection
2.2(b)). Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Issuer or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against the Issuer, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guarantied Obligations shall not have been paid in full, such amount
shall be held in trust for the Beneficiaries and shall forthwith be paid over to
the Beneficiaries to be credited and applied against the Guarantied Obligations,
whether matured or unmatured, in accordance with the terms hereof.

2.7    Subordination of Other Obligations. Any indebtedness of the Issuer or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guarantied Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after a default
has occurred under any Program Document shall be held in trust for the
Beneficiaries and shall forthwith be paid over to the Beneficiaries, to be
credited and applied against the

 

D-7



--------------------------------------------------------------------------------

Guarantied Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision of this
Guaranty.

2.8    Expenses. The Guarantors jointly and severally agree to pay, or cause to
be paid, on demand, and to save each Dealer against liability for, any and all
costs and expenses (including reasonable and documented fees and disbursements
of external counsel) incurred or expended by any Dealer in connection with the
enforcement of or preservation of any rights under this Guaranty.

2.9    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guarantied Obligations shall have been paid in
full, the Program Documents shall have been terminated or otherwise no longer be
in effect and the Commercial Paper Program shall have terminated. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guarantied Obligations.

2.10    Rights Cumulative. The rights, powers and remedies given to the
Beneficiaries by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to the Beneficiaries by
virtue of any statute or rule of law or in any of the other Program Documents or
any agreement between any Guarantor and any Beneficiary or between the Issuer
and any Beneficiary. Any forbearance or failure to exercise, and any delay by
any Beneficiary in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

2.11    Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.

(a)    So long as any Guarantied Obligations remain outstanding, no Guarantor
shall commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency proceedings of or against the Issuer. The
obligations of Guarantors under this Guaranty shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Issuer or by any defense which
the Issuer may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of Guarantors and the Beneficiaries that the Guarantied Obligations
which are guaranteed by Guarantors pursuant to this Guaranty should be
determined without regard to any rule of law or order which may relieve the
Issuer of any portion of such Guarantied Obligations. The Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay the Beneficiaries, or allow the
claim of such Beneficiaries in respect of, any such interest accruing after the
date on which such proceeding is commenced.

(c)    In the event that all or any portion of the Guarantied Obligations are
paid by the Issuer, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guarantied Obligations for all purposes under this Guaranty.

 

D-8



--------------------------------------------------------------------------------

2.12    Representations, Warranties and Covenants of each Guarantor.

(a)    Each Guarantor represents and warrants as to itself, on the date that it
becomes a party hereto, that all representations and warranties relating to it
contained in the Dealer Agreements (including, without limitation, Sections 2.1,
2.4, 2.5, 2.8, 2.9, 2.10, 2.12, 2.13, 2.14, 2.15 and 2.16 thereof) are true,
correct and complete, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete on and as of such earlier date.

(b)    Each Guarantor represents and warrants as to itself, on each date on
which Notes are issued pursuant to any Dealer Agreement, that all
representations and warranties relating to it contained in such Dealer Agreement
(including, without limitation, Sections 2.1, 2.4, 2.5, 2.8, 2.9, 2.10, 2.12,
2.13, 2.14, 2.15 and 2.16 thereof) are true, correct and complete, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true, correct and
complete on and as of such earlier date.

(c)    Each Guarantor covenants and agrees that such Guarantor will perform and
observe all of the terms, covenants and agreements set forth in the Dealer
Agreements that are required to be, or that the Issuer has agreed to cause to
be, performed or observed by such Guarantor (including, without limitation,
Sections 1.6(c), 3.1 and 3.5 thereof).

2.13    Information. Each Guarantor agrees that no Dealer shall have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 3. MISCELLANEOUS

3.1    Survival of Warranties. All agreements, representations and warranties
made herein shall survive the execution and delivery of this Guaranty and the
other Program Documents and any increase in the size of the Commercial Paper
Program.

3.2    Notices. Any communications between the Dealers and any Guarantor and any
notices or requests provided herein to be given to any party hereto may be given
by mailing the same, postage prepaid, or by telex, email or cable to the
applicable party at its address set forth in the Program Documents or below. Any
party may change its address for purposes of this Guaranty upon written notice
to the other parties hereto. Any notice, request or demand to or upon any Dealer
or any Guarantor shall not be effective until received.

 

In the case of each Guarantor:

  

c/o Express Scripts Holding Company

Attn:    Drew Reynolds

One Express Way

Mailstop 2E04

St. Louis, MO 63121

Email: djreynolds@express-scripts.com

Tel.:     (314) 684-5278

 

      with a copy to

 

Attn:    Treasury Department

Email:  [                    ]@express-scripts.com

Tel.:     (314) 684-5473

 

D-9



--------------------------------------------------------------------------------

3.3    Severability. In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

3.4    Amendments and Waivers.

(a)    No failure or delay by any Beneficiary in exercising any right or power
hereunder or under any other Program Document shall operate as a waiver hereof
or thereof, nor shall any single or partial exercise of any such right or power,
or any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Beneficiaries hereunder and under
the other Program Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Program Document or consent to any departure by any Guarantor therefrom shall in
any event be effective unless the same (i) shall be permitted by this Guaranty
and the other Program Documents and (ii) shall not have a material adverse
effect on the ability of the Issuer or the Guarantors to perform their
obligations under this Guaranty or the other Program Documents, as applicable.
Any such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle any Guarantor to any other or further notice or demand in
similar or other circumstances.

(b)    Except as otherwise permitted by this Guaranty or the other Program
Documents, no amendment, modification, termination or waiver of any provision of
this Guaranty, and no consent to any departure by any Guarantor therefrom, shall
be effective without the written consent of each Dealer and, in the case of any
such amendment or modification, each Guarantor against whom enforcement of such
amendment or modification is sought. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

(c)    Concurrent with (i) the effectiveness of any commercial paper dealer
agreement entered into by the Issuer or (ii) the termination of any commercial
dealer agreement described by, or incorporated by reference into, the definition
of “Dealer Agreement,” the Guarantors shall execute and deliver to the Dealers
an updated Schedule A that identifies the current and complete list of
commercial paper dealer agreements that are “Dealer Agreements” for purposes of
this Guaranty. Any such updated Schedule A shall be executed by each Guarantor
and shall be effective for all purposes hereunder as of the date therein
indicated.

3.5    Headings. Section and subsection headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.

3.6    Applicable Law. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
GUARANTORS AND BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF) .

3.7    Successors and Assigns. This Guaranty is a continuing guaranty and shall
be binding upon each Guarantor and its respective successors and assigns. This
Guaranty shall inure to the benefit of the Beneficiaries and their respective
successors and assigns. No Guarantor shall assign this Guaranty or any of the
rights or obligations of such Guarantor hereunder without the prior written
consent

 

D-10



--------------------------------------------------------------------------------

of each Dealer. Any Beneficiary may, without notice or consent, assign its
interest in this Guaranty in whole or in part. The terms and provisions of this
Guaranty shall inure to the benefit of any transferee or assignee of any Note
permitted by the Dealer Agreements, and in the event of such transfer or
assignment the rights and privileges herein conferred upon such Beneficiary
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

3.8    Consent to Jurisdiction and Service of Process. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY, OR
ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS GUARANTY, EACH GUARANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

(i)  ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(ii)  WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK;

(iii)  AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GUARANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 3.2;

(iv)  AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

(v)  AGREES THAT EACH BENEFICIARY RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GUARANTOR IN
THE COURTS OF ANY OTHER JURISDICTION;

(vi)  AGREES NOT TO BRING ANY JUDICIAL PROCEEDING AGAINST ANY BENEFICIARY OTHER
THAN IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK; AND

(vii)  AGREES THAT THE PROVISIONS OF THIS SUBSECTION 3.8 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

3.9    WAIVER OF TRIAL BY JURY. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, EACH BENEFICIARY HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF

 

D-11



--------------------------------------------------------------------------------

ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF,
EACH BENEFICIARY, EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR SUCH GUARANTOR AND BENEFICIARIES TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH GUARANTOR AND BENEFICIARIES HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE
CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS AND (II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SUBSECTION 3.9 AND EXECUTED BY EACH AFFECTED PARTY), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

3.10    No Other Writing. This writing is intended by the Guarantors as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect to the matters
covered hereby. No course of dealing, course of performance or trade usage, and
no parol evidence of any nature, shall be used to supplement or modify any terms
of this Guaranty. There are no conditions to the full effectiveness of this
Guaranty.

3.11    Further Assurances. At any time or from time to time, upon the request
of any Dealer, Guarantors shall execute and deliver such further documents and
do such other acts and things as such Dealer may reasonably request in order to
effect fully the purposes of this Guaranty.

3.12    Additional Guarantors. The initial Guarantors hereunder shall be such of
the subsidiaries of the Issuer as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, additional subsidiaries
of the Issuer may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart of this Guaranty. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder. This Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Guarantor hereunder.

3.13    Release of Guarantors.

(a)    A Guarantor shall be released from its obligations hereunder upon the
occurrence of any of the following events (each such event, a “Guarantor
Release”):

(i)  such Guarantor is no longer a borrower, issuer or guarantor under, or no
longer has granted any lien to secure any obligation pursuant to, the Issuer
Credit Agreement; provided, however, that if at any time following the
occurrence of a Guarantor Release pursuant to this clause (i), such Guarantor
shall

 

D-12



--------------------------------------------------------------------------------

thereafter become a borrower, issuer or guarantor under, or grant any lien to
secure any obligation pursuant to, the Issuer Credit Agreement, such Guarantor’s
obligations under this Guaranty shall be automatically reinstated as of the date
such Guarantor became a borrower, issuer or guarantor under, or granted any lien
to secure any obligation pursuant to, the Issuer Credit Agreement; and

(ii)    upon the sale, transfer or disposition of all or substantially all of
the equity interests or assets of such Guarantor to another Person (other than
to the Issuer or any of its subsidiaries or affiliates).

(b)    Following the occurrence of a Guarantor Release with respect to any
Guarantor, such Guarantor shall be automatically and unconditionally released
and discharged from all obligations under this Guaranty without any action
required on the part of any other Person; provided, however such Guarantor may
be reinstated as a Guarantor hereunder in accordance with subsections 2.11(c) or
3.13(a)(i); provided further, that such Guarantor shall not be so released to
the extent that it shall then be in default of any of its obligations to a
Beneficiary under this Guaranty.

(c)    At the expense of the applicable Guarantor, each Dealer shall execute and
deliver any instruments or documentation requested by such Guarantor to evidence
the release of such Guarantor from its obligations hereunder.

3.14    Counterparts; Effectiveness. This Guaranty may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
for all purposes; but all such counterparts together shall constitute but one
and the same instrument. This Guaranty shall become effective as to each
Guarantor upon the execution of a counterpart hereof by such Guarantor (whether
or not a counterpart hereof shall have been executed by any other Guarantor) and
receipt by the Dealers of written or telephonic notification of such execution
and authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Guaranty by telefacsimile or electronic transmission (in
PDF format) shall be effective as delivery of a manually executed counterpart of
this Guaranty.

 

D-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the each of the undersigned has caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first set forth above.

 

EXPRESS SCRIPTS, INC.,

as Guarantor

 

 

 

By:       Name:   Timothy A. Smith   Title:   Vice President and Treasurer

 

 

MEDCO HEALTH SOLUTIONS, INC.,

as Guarantor

 

 

 

By:       Name:   Timothy A. Smith   Title:   Vice President and Treasurer

 

 

 

 

 

 

 

 

Guaranty



--------------------------------------------------------------------------------

Schedule A

 

1) Commercial Paper Dealer Agreement, dated as of October 27, 2017, by and
between the Issuer and [                        ], as a Dealer, as the same may
be amended, supplemented or otherwise modified from time to time.

 

2) [                        ].